Citation Nr: 0409965	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  99-24 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New 
Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an increased rating for residuals of fragment 
wound, scars of the right flank, currently rated as 10 percent 
disabling.

3.  Entitlement to a rating in excess of 10 percent for moderate 
muscle damage to Muscle Group XIX, residual of fragment wound to 
the right flank.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1970.

In a June 2002 decision, the Board of Veterans' Appeals (Board) of 
the Department of Veterans Affairs (VA) granted service connection 
for a shrapnel wound scar of right back; denied an increased 
rating for scar of the mid-abdomen, residuals of fragment wound; 
denied an increased rating for scars of the right flank, residuals 
of fragment wound; and granted a separate 10 percent rating for 
moderate muscle damage to Muscle Group XIX, residual of fragment 
wound to the right flank.  The issue of entitlement to service 
connection for residuals of a head injury was deferred pending 
further development.  

In April 2003, the United States Court of Appeals for Veterans 
Claims ("the Court") issued an order vacating the Board's June 
2003 decision, in part.  Specifically, the Court vacated the 
issues of entitlement to an increased rating for residuals of 
fragment wound, scars of the right flank, and entitlement to a 
rating in excess of 10 percent for moderate muscle damage to 
Muscle Group XIX, residual of fragment wound to the right flank, 
for consideration of the veteran's claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) and for a new examination.  
These two issues on appeal are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.

As noted in the June 2002 Board decision, the veteran has raised 
the issues of service connection for post-traumatic stress 
disorder (PTSD), esophageal reflex disorder secondary to shell 
fragment wounds, hypertension secondary to shell fragment wounds, 
and internal organ damage to include the stomach, liver, and 
colon.  The Board again refers these issues to the AOJ for 
appropriate development.


FINDING OF FACT

The veteran sustained a shrapnel wound to the head during service 
which is currently manifest by a scar of the right posterior 
parietal scalp with two small metallic retained foreign bodies.  


CONCLUSION OF LAW

A shrapnel wound a scar of the right posterior parietal scalp with 
two small metallic retained foreign bodies was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the with the enactment of 
the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  First, VA has a duty to notify the claimant and 
his/her representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  Second, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  Here, the veteran has not been notified of 
VCAA, however, his claim is granted in full.  Thus, any 
deficiencies with regard to VCAA are harmless and nonprejudicial.  





Background

The veteran had active service from June 1967 to June 1970.  He 
received the Purple Heart.  The service medical records show that 
the veteran sustained fragment wounds from a grenade to his back 
and right side in June 1968.  Also, on the veteran's report of 
medical history on his discharge examination, a head injury was 
reported.  

In May 1999, the veteran underwent private computerized tomography 
(CT) of his head which revealed two small metallic foreign bodies 
in the right posterior parietal region of the scalp.  The veteran 
had apparently reported that he previously sustained a shrapnel 
wound to this area.  The physician noted that these represented 
shrapnel fragments consistent with the veteran's history.  No 
other abnormality was demonstrated.  

In October 2002, the veteran was afforded a VA examination.  At 
that time, he related that he sustained shrapnel wounds to various 
body parts during service, including to his scalp.  The examiner 
referred to the results of the May 1999 CT scan.  The veteran 
reported having pain and tenderness in the area of a scar on his 
scalp.  Physical examination of the head showed the presence of a 
tender, 4 millimeter long scalp over the right posterior scalp.  
There was an apparent foreign body palpable under the scar.  The 
diagnosis was scar of the right posterior parietal scalp with 
retained foreign bodies.  The examiner opined that the scar of the 
right posterior parietal scalp with retained foreign bodies was 
related to service.

During his personal hearing, in correspondence of record, and on 
VA examination, the veteran stated that he received a shrapnel 
wound to his head during service, when he also sustained shrapnel 
wounds to other areas of his body.  In addition, he indicated that 
he currently had a painful residual scar on his scalp from that 
shrapnel wound.  




Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Where a combat wartime veteran alleges he suffers disability due 
to an injury incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  In this case, 38 U.S.C.A. § 1154(b) is for 
application as the veteran served in combat and asserts that he 
suffered a head wound during combat.  38 U.S.C.A. § 1154 makes it 
clear that special considerations attend the cases of combat 
veterans.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an inservice 
injury or disease can be overcome by satisfactory lay or other 
evidence which shall be sufficient proof of service occurrence or 
aggravation if consistent with the circumstances, conditions, or 
hardships of service.  38 U.S.C.A. § 1154(b) (West 1991).  These 
veterans may prove service connection by "satisfactory lay or 
other evidence" even in the absence of official records.  Section 
1154(b) relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service. See Caluza.  
In Collette, the United States Court of Appeals articulated a 
three-step sequential analysis to be performed when a combat 
veteran seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).  

In the first step of the analysis, the VA must determine whether 
the veteran has proffered "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease."  If 
a veteran produces credible evidence that would allow a reasonable 
fact-finder to conclude that the alleged injury or disease was 
incurred in service, then the veteran has produced "satisfactory 
evidence" to satisfy the first requisite step of analysis under 
the stated provision.  This determination requires the credibility 
of the veteran's evidence to be judged standing alone and not 
weighed against contrary evidence.

In the second step, the VA must then determine if the proffered 
evidence is consistent with the circumstances, conditions, or 
hardships of such service, again without weighing the veteran's 
evidence with contrary evidence.  If these two inquiries are met, 
the Secretary "shall accept" the veteran's evidence as "sufficient 
proof of service-connection," even if no official record of such 
incurrence exists.  At this point a factual presumption arises 
that the alleged injury or disease is service-connected.

In the third step under Collette, VA is to weigh evidence contrary 
to that which established the presumption of service connection.  
If the VA meets its burden of presenting "clear and convincing 
evidence to the contrary," the presumption of service connection 
is then rebutted.

In this case, the service medical records show that the veteran 
sustained shell fragment wounds.  On his discharge examination, a 
head injury was noted.  Thus, there is satisfactory lay evidence 
and testimony that he sustained a head injury, during service.  In 
addition, the post-service evidence shows a connection between 
current disability and the inservice head injury.  

In light of the foregoing, the Board finds that the veteran 
sustained a shrapnel wound to his head during service which is 
currently manifest by a scar of the right posterior parietal scalp 
with two small metallic retained foreign bodies.  Accordingly, 
service connection is warranted for that residual injury.


ORDER

Service connection for a shrapnel wound a scar of the right 
posterior parietal scalp with two small metallic retained foreign 
bodies, is granted.  



REMAND

There has been a significant change in the with the enactment of 
the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
VA's duty to assist the veteran includes informing him of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

The veteran has not been sent a VCAA letter with regard to the 
issues on appeal: entitlement to an increased rating for residuals 
of fragment wound, scars of the right flank, and entitlement to a 
rating in excess of 10 percent for moderate muscle damage to 
Muscle Group XIX, residual of fragment wound to the right flank.  
The Court has remanded this case to the Board to comply with VCAA.  
Accordingly, VA should undertake the appropriate actions to ensure 
that the directives of VCAA have been followed.  Disabled Am. 
Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In addition, the veteran and his representative maintain that the 
veteran has not been afforded a VA examination which includes 
adequate consideration of 38 C.F.R. § 4.56.  Also, they maintain 
that while an August 1970 examination report showed 3 scars in the 
right flank area, a recent October 1999 examination report only 
described one scar.  To this extent, the Board notes that a recent 
October 2002 examination report described all three scars.  In 
sum, the veteran should be afforded a VA examination.  The 
examiner should be provided 38 C.F.R. § 4.56 and should describe 
the veteran's residuals of fragment wound, scars of the right 
flank, and muscle damage to Muscle Group XIX, residual of fragment 
wound to the right flank, in terms consistent with that 
regulation.  

Subsequent to the statement of the case, additional pertinent 
evidence has been added to the record.  This evidence has not been 
reviewed by the AOJ and should be so reviewed in conjunction with 
this remand.  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence to 
VA.  Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is evidence supporting 
the issue son appeal, he must submit that evidence to VA.  The 
veteran is informed that he is under an obligation to submit 
evidence.  If there is evidence that the veteran's residuals of 
fragment wound, scars of the right flank, and muscle damage to 
Muscle Group XIX, residual of fragment wound to the right flank, 
have increased in severity, he should submit that evidence to VA.  

2.  The AOJ shall comply with the Joint Remand.

3.  The VBA AMC should send the veteran an appropriate letter to 
ensure compliance with all notice and assistance requirements set 
forth in the Veterans Claims Assistance Act.  

4.  The veteran should be afforded a VA examination.  The examiner 
should be provided 38 C.F.R. § 4.56 and should describe the 
veteran's residuals of fragment wound, scars of the right flank, 
and muscle damage to Muscle Group XIX, residual of fragment wound 
to the right flank, in terms consistent with that regulation.  The 
report must correspond to the rating criteria.  All positive and 
negative findings must be reported.  

5.  If upon completion of the requested action, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures to include the 
issuance of a supplemental statement of the case which addresses 
the evidence added to the record since the statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



